In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-026 CV

____________________


STEVEN DEEM, Appellant


V.


TDCJ-ID, ET AL., Appellees




On Appeal from the 60th District Court
Jefferson County, Texas

Trial Cause No. B-172965




MEMORANDUM OPINION (1)
	On March 10, 2005, we notified the parties that the order signed by the trial judge
did not appear to be a final order.  The appellant filed a response in which he argues we
have interlocutory appellate jurisdiction because the order ends the litigation as to three of
the defendants.  Subject to certain statutory exceptions not applicable in this case, only
final judgments are appealable.  Tex. Civ. Prac. & Rem. Code Ann. §§ 51.012, 51.014
(Vernon 1997 & Supp. 2005).  The order of dismissal did not dispose of all issues and
parties and did not contain unmistakable language of finality.  See Lehmann v. Har-Con
Corp., 39 S.W.3d 191, 206 (Tex. 2001); Vacca v. Glass, 148 S.W.3d 207 (Tex. App.- 
Texarkana 2004, pet. denied).  The appeal is dismissed for lack of jurisdiction.
	APPEAL DISMISSED.
								PER CURIAM
Opinion Delivered April 28, 2005 
Before McKeithen, C.J., Gaultney and Kreger, JJ.
1. Tex. R. App. P. 47.4.